Exhibit 10.2
March 9, 2011
Bryan Ingram
Avago Technologies Limited
350 West Trimble Road
San Jose, California 95131
Re: Severance Benefits Agreement
Dear Bryan,
     This letter constitutes the Severance Benefits Agreement (the “Agreement”)
between you and Avago Technologies Limited (the “Company”). Please confirm your
acceptance of these terms by returning a signed copy of this Agreement to me.
Severance Benefits
Termination By The Company Without Cause or for Good Reason, Death or
Disability. If you experience a Separation from Service (as defined below)
initiated by the Company without Cause (as defined below), by you for Good
Reason (as defined below) or because of your death or permanent disability, as
determined by the Company, and if, within sixty (60) days of such Separation
from Service, you (or your estate’s executor) sign, and fail to revoke during
any applicable revocation period, a general release of all claims against the
Company and its affiliates in a form acceptable to the Company (a “Release”),
the Company or one of its subsidiaries shall provide you (or your estate) with
continuation of your base salary for a period of nine (9) months commencing on
the sixtieth (60th) day following your Separation from Service at the rate in
effect immediately prior to your Separation from Service, less applicable
withholdings and payment of an amount equal to the lesser of fifty percent (50%)
of (a) your prior year’s bonus and (b) your prior year’s target bonus, both
payable in nine (9) substantially equal installments commencing on the sixtieth
(60th) day following your Separation from Service pursuant to the Company’s
normal and customary payroll procedures. The Company or one of its subsidiaries
shall also pay the group health, dental and vision plan continuation coverage
premiums for you and, if relevant, your covered dependents’ COBRA for the lesser
of (i) six (6) months from the date of your Separation from Service, or (ii) the
date upon which you are covered by similar plans of a new employer. The Company
shall provide you with a Release within 10 business days of your Separation from
Service.
Termination in Connection with a Change in Control. If you experience a
Separation from Service (as defined below) initiated by the Company without
Cause (as defined below), by you for Good Reason (as defined below) or because
of your death or permanent disability, as determined by the Company, in each
case within the twelve (12) month period commencing on a Change in Control (as
defined below), and if, within sixty (60) days of your Separation from Service,
you (or your estate’s executor) sign, and fail to revoke during any applicable
revocation period, a Release, then in lieu of the severance benefits described
in the preceding paragraph, the Company shall provide you (or your estate) with
continuation of your base salary for a period of twelve (12) months commencing
on the sixtieth (60th) day following your Separation from Service at the rate in
effect immediately prior to your Separation from Service, less applicable
withholdings, and payment of an amount equal to 100% of the lesser of (a) your
prior year’s bonus and (b) your prior year’s target

 



--------------------------------------------------------------------------------



 



bonus, both payable in twelve (12) substantially equal installments commencing
on the sixtieth (60th) day following your Separation from Service pursuant to
the Company’s normal and customary payroll procedures. The Company or one of its
subsidiaries shall also pay the group health, dental and vision plan
continuation coverage premiums for you and, if relevant, your covered
dependents’ COBRA for the lesser of (i) twelve (12) months from the date of your
Separation from Service, or (ii) the date upon which you are covered by similar
plans of a new employer. Finally, your then outstanding options shall
immediately accelerate and become vested and exercisable for that number of
shares subject thereto with respect to which such options would have become
vested and exercisable over the succeeding twelve (12) month period based solely
on the passage of time and your performance of services (i.e., you will receive
twelve (12) month accelerated vesting on your time vesting options). The Company
shall provide you with a Release within 10 business days of your Separation from
Service.
Termination By The Company With Cause Or Termination By You. If your employment
by the Company is terminated by the Company with Cause, or if you voluntarily
terminate your employment with the Company (other than for Good Reason), you
shall not be entitled to any severance pay, severance benefits, or any
compensation or benefits from the Company whatsoever, other than as required
under applicable law.
Definitions
Cause. For purposes of this Agreement, “Cause” shall mean (A) your willful
refusal to perform in any material respect your duties or responsibilities for
the Company or its affiliates or willful disregard in any material respect of
any financial or other budgetary limitations established in good faith by the
Board; or (B) your material breach of any provision of this Agreement that is
not cured upon ten (10) days notice thereof; or (C) the engaging by you in
conduct that causes material and demonstrable injury, monetarily or otherwise,
to the Company or any affiliates, including, but not limited to,
misappropriation or conversion of assets of the Company or any affiliates (other
than non-material assets); or (D) your engagement in an act of moral turpitude
or conviction of or entry of a plea of nolo contendere to a felony.
Change in Control. For purposes of this Agreement, “Change in Control” shall
mean (i) the sale of all or substantially all of the assets of the Company and
its subsidiaries, taken as a whole to a person who is not an affiliate of the
Company or the Sponsors; (ii) a sale by the Sponsors or any of their respective
affiliates resulting in more than fifty percent (50%) of the voting shares of
the Company being held by a person or related group of persons that does not
include the Sponsors or any of their respective affiliates or (iii) a merger or
consolidation of the Company into another person which is not an affiliate of
the Company or the Sponsors, if and only if as a result of such merger or
consolidation the Sponsors lose the ability to elect a majority of the Board (or
the resulting entity).
Good Reason. For purposes of this Agreement, the term “Good Reason” shall mean
any of the following: (A) a material reduction in your base salary (other than
as part of a broad salary reduction program instituted because the Company or
its affiliates is in financial distress); (B) a substantial reduction in your
duties and responsibilities; (C) the elimination or reduction of your
eligibility to participate in the Company’s benefit programs that is
inconsistent with the eligibility of executive employees of the Company to
participate therein; (D) the Company informs you of its intention to transfer
your primary workplace to a location that is more than 50 miles from the
location of your primary workplace as of such date; (E) the Company’s material
breach of this

 



--------------------------------------------------------------------------------



 



Agreement that is not cured within sixty (60) days written notice thereof; and
(F) any serious chronic mental or physical illness of a member of your family
that requires you to terminate your employment because of substantial
interference with your duties at the Company; provided, that at the Company’s
request you shall provide the Company with a written physician’s statement
confirming the existence of such mental or physical illness.
Separation from Service. For the purposes of this Agreement, the term
“Separation from Service” shall mean “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Department of Treasury regulations and other guidance
promulgated thereunder.
Sponsors. For the purposes of this Agreement, the term “Sponsors” shall mean
Kohlberg Kravis & Roberts Co., L.P. and Silver Lake Partners, LLC.
Section 409A
Six Month Delay. Notwithstanding any provision to the contrary in this
Agreement, if you are deemed by the Company at the time of your Separation from
Service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which you are entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of your benefits shall not be provided to you prior to the earlier of (a) the
expiration of the six-month period measured from the date of your Separation
from Service or (b) the date of your death. Upon the expiration of the
applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred pursuant
to this paragraph shall be paid in a lump sum to you, and any remaining payments
due under the Agreement shall be paid as otherwise provided herein.
Installments. For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
your right to receive the installment payments under this Agreement shall be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment.
Entire Agreement
This Agreement and the documents referenced herein (including, without
limitation, the equity-related documents) constitute the complete, final and
exclusive embodiment of the entire agreement between you and the Company and its
subsidiaries with respect to severance benefits payable to you upon your
termination of employment with the Company and its subsidiaries. This Agreement
supersedes any other such promises, warranties, representations, plans or
agreements. This Agreement may not be amended or modified except by a written
instrument signed by you and an authorized representative of the Board or the
Company’s chief executive officer.
Governing Law
This Agreement will be governed by and construed in accordance with the laws of
the State of California without regard to the conflicts of law provisions
thereof.
Dispute Resolution

 



--------------------------------------------------------------------------------



 



To ensure the timely and economical resolution of disputes that arise in
connection with your employment with the Company and its subsidiaries, you and
the Company agree that any and all disputes, claims, or causes of action arising
from or relating to the enforcement, breach, performance or interpretation of
this Agreement, your employment, or the termination of your employment, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in Santa Clara County,
California, conducted by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) under the applicable JAMS employment rules. By agreeing to this
arbitration procedure, both you and the Company waive the right to resolve any
such dispute through a trial by jury or judge or administrative proceeding. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that you or the
Company would be entitled to seek in a court of law. The Company shall pay all
JAMS’ arbitration fees in excess of the amount of court fees that would be
required if the dispute were decided in a court of law. Nothing in this
Agreement is intended to prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Notwithstanding the foregoing, you and the Company each
have the right to resolve any issue or dispute over intellectual property rights
by Court action instead of arbitration.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



If you choose to accept this Agreement under the terms described above, please
return a signed copy of this letter to my attention.

            Sincerely,
      /s/ Hock E. Tan       Hock E. Tan      President and Chief Executive
Officer Avago Technologies Limited        Agreed and Accepted this 9th day of
March, 2011
      /s/ Bryan Ingram       Bryan Ingram           

 